United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60805
                          Summary Calendar


CARLOS ALBERTO LOZANO HERNANDEZ,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A96 085 281
                        --------------------

Before DAVIS, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Carlos Alberto Lozano Hernandez (Lozano) petitions for

review of the Board of Immigration Appeals’ (BIA’s) decision

denying his requests for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT).      He also asks

that his voluntary departure period be either reinstated or

extended.

     First, we lack jurisdiction to review the Lozano’s asylum

claim because the BIA adopted the immigration judge’s conclusion

that the application was time-barred.   See 8 U.S.C. § 1158(a)(3).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60805
                                 -2-

With regard to Lozano’s eligibility for withholding of removal,

even if we were to assume arguendo that Lozano suffered past

persecution, the facts relied on by the immigration judge

rebutted the presumption of future persecution; Lozano was able

to relocate to different areas of Colombia to avoid reprisal from

the Revolutionary Armed Forces of Colombia (FARC).    See 8 C.F.R.

§ 1208.16(b)(1)(i)(B).   Lozano does not challenge the immigration

judge’s finding in this regard and has therefore waived its

review.   See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir.

1993).    In light of the foregoing, the evidence does not compel a

finding that he is entitled to withholding of removal.    See Efe

v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).

     Similarly, the determination that Lozano is not entitled to

relief under the CAT is supported by substantial evidence.     See

Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 353 (5th Cir. 2002).

Again, even if we were to assume arguendo that Lozano was

physically tortured by FARC, the evidence does not support a

determination that the Colombian government or public officials

sanctioned that abuse, which is necessary to establish

eligibility for CAT relief.    See 8 C.F.R. § 208.18(a)(1).

Finally, we decline Lozano’s request to reinstate or extend the

period of voluntary departure.    Cf. Bocova v. Gonzales, 412 F.3d

257, 266 (1st Cir. 2005).

     PETITION DISMISSED IN PART AND DENIED IN PART.